Exhibit 10.4 

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE AFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR RELATED THERETO OR AN OPINION OF
COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THE SECURITIES SUBSCRIBED
FOR BY THIS AGREEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THE SECURITIES OFFERED BY THE COMPANY. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.

 

CONVERTIBLE PROMISSORY NOTE (“Note”)

 

$30,000.00 Date of Note: June 26, 2013

FOR VALUE RECEIVED, GTXO Corp. 117 W. 9th St., Suite 1214, Los Angeles, CA 90015
(“GTXO” or “Payor”) promises to pay to the order of BCM Lending, LLC, or its
assigns (“Holder”) the principal sum of THIRTY THOUSAND AND NO/00 ($30,000)
DOLLARS plus interest of fifteen percent (15%) per annum. Interest shall
commence with the date hereof and shall continue on the outstanding principal
until this Note is paid in full, which payment is due one (1) year from the Date
of Note (“Term”). The obligations of this Note are due in full June 25, 2014
(the “Maturity Date”).

 

1. Repayment. All payments of interest and principal shall be in lawful money of
the United States of America. All payments shall be applied first to accrued
interest and thereafter to principal. Payor may prepay this Note at any time
without penalty although the interest for the entire Term shall be due at the
time of repayment notwithstanding early repayment.

 

2. Place of Payment. All amounts payable hereunder shall be payable to Holder at
the address it specifies to Payor in writing at the time of repayment.

 

3. Conversion.

(a)Automatic Conversion. All amounts of principal unpaid hereunder shall
automatically be converted into shares of common stock, $0.0001 par value, of
GTXO common stock (“Common Stock”) at the then effective “Conversion Rate” (as
defined herein) upon the sale of all or substantially all, of the assets of the
Payor, or the merger, consolidation or liquidation of Payor where the Payor is
not in control of the merged, consolidated or liquidated entity or other change
in control of the Payor (except for mergers such as those used to effect changes
in the state of incorporation or a conversion of the Payor to another legal
entity) (any such event, a “Change in Control”). Immediately upon such
conversion, Holder shall surrender this Note to Payor against delivery of that
number of shares of Common Stock of Payor equal to the quotient of (x) the
outstanding principal balance due and owing under this Note on the Conversion
Date, divided by (y) the Conversion Rate as stated in 3(c).

(b)Optional Conversion by Holder. All or any portion of the principal amount due
and owing under this Note may be converted at the option of Holder into fully
paid and non-assessable shares of Common Stock of GTXO at any time prior to the
Maturity Date upon three (3) days written notice. No optional conversion may be
made if Holder is aware of, or if Payor notified Holder within fifteen (15) days
of its conversion election, any event that would require a conversion under
section 3(a) above. The Holder may elect to convert in increments of less than
9.9% of the issued and outstanding common shares of GTXO. GTXO shall give the
option to the Holder to convert any amount exceeding 9.9% prior to such a
conversion.

(c)Number of Shares of Stock Converted and Conversion Rate. Upon any conversion
of all or any portion of the Note contemplated in sections 3(a) or (b) above,
the principal amount designated by Holder shall be converted into that number of
shares of Common Stock determined by dividing (i) the principal amount so
elected to be converted by Holder, by the (ii) then applicable Conversion Rate.
If the conversion is pursuant to section 3(b) and is prior to the Maturity Date
or if the conversion is on the Maturity Date, then clause (i) of this section
will include all interest due for the Term. If a partial conversion by Holder
occurs, Holder shall surrender this Note in exchange for a new Note providing
for the payment on the Maturity Date of all remaining principal and interest due
and owing subsequent to the optional conversion. As used herein, the term
“Conversion Rate” shall mean thirty five percent (35%) discount to the five (5)
day average closing price per share. At such time as such conversion has been
effected, the rights of the Holder of this Note will cease with respect to the
principal (and interest if applicable) converted.

(d)Adjustments to Conversion Rate for Certain Events. The Conversion Rate shall
be subject to adjustment if the number of outstanding shares of Common Stock of
Payor is increased by a stock dividend, split-up or by a subdivision of equity.
In such cases, the Conversion Rate shall be appropriately decreased so that the
number of shares issuable on conversion of this Note shall be increased in
proportion to such increase of outstanding shares of Common Stock.

(e)Fractional Shares. No fractional shares of Common Stock shall be issued upon
the conversion of this Note. In lieu of issuing any fractional shares, Payor
shall pay to the Holder in cash any remainder resulting after the number of
whole shares is determined as a result of the conversion.

 

4. Use of Proceeds. This Note represents the debt owed to Holder and will be
used for general business purposes of the Payor including expansion of its
business.

5. Due Authorization. The Payor has the full power and authority to execute and
deliver this Note and to consummate the transactions contemplated on its part
hereby and thereby. The execution, delivery (or filing or adoption, as the case
may be), and performance by the Payor of this Note have been duly authorized.
This Note is a valid and binding agreement of the Payor, enforceable against the
Payor in accordance with its terms, except as limited by bankruptcy, insolvency
and other laws affecting the enforcement of creditors’ rights generally and by
equitable principles in any action (legal or equitable) and by public policy.

6. Waiver. Payor waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

7. Attorney’s Fees. If Payor defaults in the payment of principal or interest
due on this Note,

Holder shall be entitled to receive and Payor agrees to pay all reasonable costs
of collection incurred by Holder, including, without limitation, reasonable
attorney’s fees for consultation and suit.

8. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of Minnesota, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
Any action brought to enforce or interpret this Note shall be brought in the
courts located in Minneapolis, Minnesota.

9. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successors of Payor and shall extend to any
Holder hereof. Holder may assign this Note (or any proceeds therefrom).

10. No Security or Guaranty. This Note is meant to be an unsecured obligation of
Payor and shall not be guaranteed by any third party.

11. Event of Default. Each Payor, endorser, and guarantor waives demand, notice
of nonpayment and demand. If any payment due is not made and remains unpaid for
ten (10) days, it is in default hereof. Any such payment in default shall bear
interest at eighteen percent (18%) per annum. In the event of default hereunder,
the entire unpaid balance hereof shall, at the option of the Holder, become due
and payable upon demand. All costs and fees (including reasonable fees and
disbursements of legal counsel) incurred by the Holder as the result of any
default by anyone liable hereunder or as the result of any collection effort by
the Holder shall also be due and owing to the Holder. Failure to exercise any
right shall not be deemed a waiver of the right to exercise the same at any
subsequent date, or event.

IN WITNESS WHEREOF, the Payor has duly executed this Note as of the date first
written above.

 

GTX Corp.

 

 

__/s/ Patrick Bertagna______________________________

Name/Title: Patrick Bertagna, Chairman, President and CEO

 

BCM Lending, LLC

 

 

__/s/ Jack Brewer_______________________

Name/Title: Jack Brewer, CEO

 

[Remainder of Page Intentionally Left Blank]

